*32-/£* 333°*/5* '33V-/$*•' 335W
                       337*/^electronic record 33^-^5* 33^-/5"
                                                                                Miscellaneous/Other Criminal
                                                                                including Misdemeanor or
COA #          10-15-00055-CR                                      OFFENSE:     Felony

               William Arthur Mcintosh v. The State of
STYLE:         Texas                                               COUNTY:      Ellis

TRIAL COURT:                 40th District Court                                                    MOTION
TRIAL COURTS:                20084CR                                 FOR REHEARING IS:
TRIAL COURT JU IDGE:         Hon. Bob Carroll                        DATE:
DISPOSITION:           DISIVIISSED                                  JUDGE:




DATE:            Ma rch   5, 2015

JUSTICE:         Scoggins                  PC            S   YES

PUBLISH:                                   DNP:    YES


CLK RECORD:                                                  SUPP CLK RECORD:
RPTRECORD:                                                   SUPPRPTRECORD:
STATE BR:                                                    SUPP BR:
APPBR:                                                       PROSE BR:




                                    IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                     CCA#       III•/£ TIMU 34Q»lg
                rkO SB.               Petition                          Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                     DATE:

     re /W **/                                                          JUDGE:

DATE: *Suly Zl 2jO/<         -r
                                                                        SIGNED:.                     PC:.

JUDGE:     P'C                                                          PUBLISH:                    DNP:




                       MOTION FOR REHEARING IN                          MOTION FOR STAY OF MANDATE IS:

CCA IS:    '                   ON                                                              ON

JUDGE:                                                                  JUDGE: